Citation Nr: 1037371	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Whether new and material evidence sufficient to reopen the claim 
of entitlement to service connection for a low back disorder has 
been received and, if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran (appellant) had active service in the United States 
Army from September 1977 to February 1978.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California that denied the reopening of the appellant's 
claim of entitlement to service connection for a low back 
disorder.

The appellant's claim of entitlement to service connection for a 
low back disorder was originally denied in a July 1980 rating 
decision issued by the Los Angeles RO.  The appellant appealed 
the RO's denial to the Board which remanded the claim in December 
1981.  The RO thereafter continued to deny the appellant's low 
back claim and the Board upheld the RO's denial of the 
appellant's claim of entitlement to service connection for a low 
back disorder in a September 1982 decision.  The September 1982 
Board decision, therefore, represents the last final action on 
the merits of the service connection claim for a lumbar spine 
disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  

Thereafter, the appellant's attempt to reopen his low back 
service connection claim was denied in a rating decision issued 
in July 1998.  The appellant was notified the next month of that 
rating decision, but he did not appeal the denial.  He 
subsequently tried to again reopen his low back claim in February 
2005.  However, the RO notified him, in a July 2005 letter of 
denial that he had failed to submit new and material evidence; he 
did not appeal this denial.  The July 2005 RO action also 
represents the last final decision on any basis.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Thus, the Board will consider whether 
any of the evidence submitted since the July 2005 RO denial 
constitutes new and material evidence.

The appellant, in his January 2008 substantive appeal, requested 
to appear before a Traveling Member of the Board of Veterans' 
Appeals (Board).  In February 2008, the appellant sent the RO a 
written waiver of his right to an "in person" Board hearing and 
gave his acceptance of a videoconference hearing.  In July 2010, 
that videoconference hearing was held with the Veteran located at 
the RO before the undersigned Acting Veterans Law Judge (located 
in Washington, DC).  A transcript of that hearing has been 
associated with the claims file.

In conjunction with the videoconference hearing, the appellant 
submitted additional evidence in August 2010.  This evidence 
consisted of letters from private health care providers relating 
to the status of appellant's current low back pathology.  The 
appellant also submitted a written waiver of review of that 
evidence by the agency of original jurisdiction (AOJ).  Therefore 
referral to the RO of the evidence received directly by the Board 
is not required in this instance.  38 C.F.R. § 20.1304.  However, 
as the issue of service connection for a low back disorder is 
being is being remanded, the AOJ will be able to review this 
evidence.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and that issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in a 
September 1982 Board decision.

2.  Reopening of the appellant's claim of entitlement to service 
connection for a lumbar spine disorder was denied in a July 1998 
RO decision; notice was given to the appellant the next month, 
and he did not appeal the denial.

3.  Reopening of the appellant's claim of entitlement to service 
connection for a lumbar spine disorder was denied by the RO in 
July 2005; notice was given to the appellant the same month, and 
he did not appeal the denial.

4.  The evidence received since the most recent final unfavorable 
RO decision in July 2005, when considered with previous evidence, 
relates to an unestablished fact necessary to substantiate the 
appellant's claim and, when considered together with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the lumbar spine disorder claim.


CONCLUSIONS OF LAW

1.  The September 1982 Board decision that denied service 
connection for a low back disorder is a final decision.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The July 2005 RO decision that denied the reopening of the 
claim relating to service connection for a lumbar spine disorder 
is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

3.  Additional evidence submitted subsequent to the July 2005 RO 
decision that denied the reopening of the appellant's claim for 
service connection for a lumbar spine disorder is new and 
material, and serves to reopen the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board is granting the appellant's attempt to 
reopen the claim for service connection for a low back disorder; 
the Board is granting in full the benefit (reopening of the 
claim) sought on appeal.  The issue of entitlement to service 
connection is being remanded.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist in relation to the reopening 
of the lumbar spine service connection claim, such error was 
harmless and will not be further discussed.

II.  The Merits of the Present Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The September 1982 Board decision, in which the appellant's low 
back disorder service connection claim was finally disallowed on 
the merits, is final.  38 C.F.R. § 20.1103.

The July 2005 RO action, the last time the appellant's lumbar 
spine disorder claim was finally disallowed on any basis, is 
final and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Therefore, the appellant's claim may be reopened only if new and 
material evidence has been secured or presented since the July 
2005 RO denial.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's 
claim for service connection for a lumbar spine disorder was 
denied in essence because the service medical records indicated 
there was a diagnosis of a pre-existing lumbar spine disorder 
(spina bifida occulta) that was not aggravated by service; any 
new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether 
new and material evidence is submitted is also a jurisdictional 
test - if such evidence is not submitted, then the claim cannot 
be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).  Proper analysis of the question requires a determination 
of whether the claim should be reopened and, if so, an 
adjudication on the merits after compliance with the duty to 
assist.

The evidence considered by the RO in making its July 2005 
decision included such evidence as the appellant's DD Form 214; 
service treatment records (STRs); the June 1980 VA Form 21-526, 
with associated third party statements; and the reports of the VA 
medical examinations conducted in July 1980, and February 1982.  
The evidence added to the record subsequent to the issuance of 
the July 2005 RO denial includes written statements from the 
appellant and his representative; VA and private treatment 
records dated between 2006 and 2010; and the transcript from the 
July 2010 Board videoconference hearing.

The appellant's STRs document that a February 1978 Medical Board 
determined that the appellant had congenital spina bifida occulta 
with L3-5 and L3-4 spondylolisthesis.  The report of the July 
1980 VA medical examination indicates that the appellant's low 
back complaints stemmed from diagnoses of spina bifida, L4; and 
discogenic disease, posttraumatic, L3/4.  Radiologic examination 
was conducted in association with the February 1982 VA medical 
examination; the x-rays revealed the presence of spina bifida of 
L4, as well as L3.  Obliteration of the third lumbar disc space 
was evident and thought to be the result of developmental fusion.  
There was no evidence of spondylolisthesis.  

In his quest to reopen his claim, the appellant has indicated 
that he is seeking service connection for a lumbar spine 
disorder.  He has stated that he did not have a lumbar spine 
disorder when he entered into service and that he injured his low 
back in service.  He provided similar statements when he 
testified at his July 2010 Board videoconference hearing.  He 
described his current back problems.  The appellant also 
testified that he had been treated for his back problems at VA 
and at Kaiser.

The private evidence of record includes letters from two health 
care providers who treated the appellant.  A July 2010 letter 
from one states that the appellant's x-rays had revealed the 
presence of arthritic changes in the low and mid back.  The 
causes of arthritis were listed as wear and tear of the joint and 
trauma or injury, among other reasons.  The other July 2010 
letter indicated that the appellant had chronic back pains due to 
osteoarthritis, as demonstrated by x-rays accomplished that same 
month.  

Review of the appellant's VA medical treatment records reveals a 
September 2006 clinical assessment of back pain with a 
radiographic basis.  He underwent a VA magnetic resonance image 
(MRI) examination in September 2006.  The associated report 
revealed the presence of disc desiccation throughout the lumbar 
spine with evidence of fusion of the L3-4 vertebral bodies.  In 
addition, there were bulging discs at L4/5 and at L5/S1.  An 
April 2007 VA clinic note states that the MRI examination report 
did not contain any mention of congenital lesions.  The physician 
stated that the appellant did have degenerative disease which 
suggested repetitive trauma as the underlying basis for the 
appellant's relatively early and severe degenerative change.  The 
doctor also said that the appellant's injury during service and 
the lack of concurrent treatment may very well have initiated the 
injury which subsequently persisted and worsened after service.

The Board notes that the appellant is competent to report that he 
experienced low back pain.  See Buchanan v. Nicholson, 451 F.3d 
1331 (2006).  As previously noted, the credibility of the 
evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In addition, the April 2007 VA 
physician note intimates that the appellant did not have any 
congenital spinal defect based on the July 2006 MRI results and 
that the appellant's low back pain was related to his in-service 
injury.  Thus, the claims file now contains evidence of a current 
diagnosis of a non-congenital lumbar spine disorder that is 
related to the appellant's in-service experiences.  

In light of the fact that the Veteran has a current lumbar spine 
diagnosis that is not congenital, and in light of the fact that 
he is competent to testify as to causation and continuity of his 
lumbar spine symptomatology, this additional evidence shows that 
the lumbar spine condition may be related to his service.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, supra, at 1336.

The Board therefore finds that the evidence submitted subsequent 
to the July 2005 RO denial provides relevant information as to 
the question of whether the appellant incurred low back pathology 
during his years of military service.  The Board finds that the 
evidence cited above constitutes new and material evidence 
sufficient to reopen the claim for service connection for a 
lumbar spine disorder.  With the claim having been reopened, the 
service connection claim is addressed in the REMAND section which 
follows.  


ORDER

The claim for service connection for a low back disorder is 
reopened; to that extent only, the appeal is granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this case 
remanded to the AMC/RO for action as described below.

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the evidence of record now contains conflicting 
medical evidence as to whether or not the appellant ever had 
spina bifida occulta or any associated spondylolisthesis.  Thus, 
the RO now needs to determine whether there is clear and 
unmistakable evidence that a low back disorder pre-existed the 
appellant's entry into active military service in September 1977.  
The RO also must determine whether, if any such condition did 
pre-exist service, there is clear and unmistakable evidence that 
the pre-existing disorder was not aggravated to a permanent 
degree in service beyond that which would be due to the natural 
progression of the condition.

On remand, the RO should obtain a medical opinion addressing 
these questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, the appellant should be advised as to the evidentiary 
burden placed upon him in a case in which the presumption of 
soundness has been rebutted.  Readjudication on remand should 
reflect consideration of this theory, as well as all other 
applicable theories.

These considerations require investigation by medical 
professionals, because the Board is prohibited from substituting 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to 
assist includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual case.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

For the foregoing reasons, the Board concludes that this case 
must be remanded to the AMC/RO in accordance with due process 
concerns, and in order to undertake additional evidentiary 
development.  Accordingly, the case is REMANDED for the following 
action:
1.  The AMC/RO must satisfy itself that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found 
at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.

2.  The AMC/RO should contact the Veteran to 
obtain the names and addresses of all VA medical 
care providers and treatment centers where he has 
been treated for any low back problems since 
service.  The AMC/RO should obtain those records 
that have not been previously secured.

3.  The AMC/RO should contact the Veteran to 
obtain the names and addresses of any other post-
service medical care providers, private or 
government, who have treated him for his claimed 
low back pathology.  After securing the necessary 
release(s), the AMC/RO should obtain all 
available associated records that have not been 
previously secured.  

4.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims file 
should contain documentation of the attempts 
made.  The Veteran and his representative should 
also be informed of the negative results and be 
given opportunity to secure the records.

5.  After completing any additional notification 
and/or development action deemed warranted by the 
record, the AMC/RO should schedule the Veteran 
for an orthopedic examination to determine the 
nature, extent, onset date, and etiology of his 
claimed low back pathology.  The claims file must 
be made available to and reviewed by the 
examiner.  Any studies, such as radiographic 
examination, deemed necessary should be 
performed.  An opinion in response to the 
questions below should be obtained even if the 
appellant does not report for the examination.  

The examiner should consider the information in 
the claims file and the data obtained from the 
examination to provide an opinion as to the 
diagnosis and etiology of any low back disorder 
found.  Specifically, the examiner is requested 
to delineate the in-service complaints related to 
the low back and to provide an opinion as to 
whether it is as likely as not that any 
documented low back disorder is related to 
symptoms or signs the appellant may have had 
prior to service, in service (September 1977 to 
February 1978) or within one year of service 
separation.  

The examiner must explain what spina bifida 
occulta is, what spondylolisthesis is and whether 
the appellant has, or ever had, either condition.  
The examiner should state whether the in-service 
injury as described could have in any way caused 
the appellant's current spinal pathology.  
Reference should be made to all service, private 
and VA medical evidence of record on those 
questions.  In particular, all pertinent 
radiology/imaging reports from 1977 to the 
present must be discussed.

a.  After reviewing the evidence of record and 
examining the appellant, the examiner should 
offer opinions as to whether any portion of 
the appellant's current low back pathology 
pre-existed his entrance into active duty in 
September 1977, or rather reflects a 
congenital defect; and if so, whether it is at 
least as likely as not that each pre-existing 
disorder was aggravated (increased in severity 
beyond the normal progression) by any incident 
of service.

b.  The Veteran should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:

i.  On the basis of the clinical record and 
the known development characteristics of 
the diagnosed low back pathology, can it be 
concluded that any such currently diagnosed 
condition existed at the time of 
appellant's entrance onto active duty in 
September 1977?  The examiner should 
discuss the in-service notations of spina 
bifida occulta and spondylolisthesis.

ii.  When is the first documented record of 
the existence of low back pathology for the 
Veteran?  

iii.  Is the Veteran currently claimed low 
back pathology etiologically related to any 
incident of service, including an injury in 
1977, or is the claimed pathology more 
likely due to some other cause or causes?

iv.  Is any portion of the Veteran current 
low back pathology caused by some 
aggravation of a pre-existing or congenital 
spinal defect, if any?

c.  In assessing the relative likelihood as to 
origin and etiology of the disorders specified 
above, the examiner should apply the standard 
of whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the claimed disorder is 
causally or etiologically related to any 
period of the Veteran's service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

d.  Note:  The term "aggravation" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

e.  Note:  As used above, the term "at least 
as likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

f.  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the physician should clearly 
and specifically so specify in the report, and 
explain why this is so.  

In this regard, if the physician concludes 
that there is insufficient information to 
provide an etiologic opinion without result to 
mere speculation, the physician should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the appellant's claimed low back 
pathology.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

6.  Upon receipt of the VA medical examination 
report, the AMC/RO should conduct a review to 
verify that all requested opinions have been 
offered.  If information is deemed lacking, the 
AMC/RO should refer the report to the VA examiner 
for corrections or additions.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination report 
do not contain sufficient detail, it is incumbent 
upon the rating board to return the examination 
report as inadequate for evaluation purposes.).  

7.  After all appropriate development has been 
accomplished, the AMC/RO should consider all of 
the evidence of record and re-adjudicate the 
Veteran's claim.  The readjudication should 
reflect consideration of all the evidence of 
record and be accomplished with application of 
all appropriate legal theories.  

8.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided with a supplemental statement 
of the case (SSOC) and given an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


